Citation Nr: 0930426	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for hypertension. 

In December 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further development.  Following its completion of the 
Board's requested actions, the AMC continued the denial of 
the Veteran's claim as reflected in a statement of the case 
dated June 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
that the Veteran's hypertension is a result of any 
established event from active service or is secondary to a 
service-connected disorder, nor was it present within a year 
following separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service or a service-connected disorder, nor may service 
incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
hypertension was received in April 2001.  Thereafter, he was 
notified of the general provisions of the VCAA in 
correspondence dated May 2001 and July 2004.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
October 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in March 2006.  The letter informed the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The Veteran's service treatment 
records and all relevant private and VA treatment records 
showing the state of his hypertension have been obtained and 
associated with the claims file.  

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronocity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 
10, 2006, VA regulations were amended to include that any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 
52744 (Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background

The Veteran contends that he developed hypertension secondary 
to his service-connected diabetes mellitus and/or his 
service-connected posttraumatic stress disorder (PTSD).

Service treatment records are silent as to any complaints, 
diagnoses, or treatment of hypertension.  The Veteran's March 
1963 enlistment examination showed a blood pressure reading 
of 130/76.  A remote duty physical examination report dated 
in November 1963 showed a blood pressure reading of 120/70, 
and his February 1966 separation examination showed a reading 
of 120/80.  These examinations reported a normal heart and 
vascular system.  The remaining service treatment records 
include no blood pressure readings.  There was no confirmed 
diagnosis of hypertension made at the time of the Veteran's 
discharge from active duty.

Treatment reports from G. R. S., M.D., from April 1975 
through March 2001 show diagnoses of hypertension appearing 
to start in April 1993.  The Veteran received treatment for 
hypertension throughout this time period which tended to be 
controlled and uncontrolled.  The Veteran had blood pressure 
readings as high as 180/120 in May 1998.  In April 2000, the 
physician diagnosed the Veteran with uncontrolled 
hypertension.

During an April 2002 VA diabetes mellitus examination, the 
Veteran reported that he had been diagnosed with diabetes six 
to eight months prior.  The Veteran also complained of high 
blood pressure "for a long time" and  reported that he was 
on blood pressure medication for ten or fifteen years.  The 
physician diagnosed the Veteran with hypertension, 
suboptimally controlled at the time.

In VA outpatient treatment (VAOPT) records, ongoing treatment 
for hypertension is noted.  

January 2006 and February 2006 notes from the Veteran's 
primary health care provider, were to the effect that the 
Veteran had hypertension that was either caused or aggravated 
by his chronic PTSD condition.

In a February 2009 VA hypertension examination, the Veteran 
reported that his hypertension began in the 1960s and that he 
began taking medication for his condition at that time.  The 
examining physician stated that he reviewed the Veteran's 
claims file and noted that the Veteran's separation physical 
in February 1966 showed a normal blood pressure at 120/80 and 
that he did not have any history of hypertension.  The 
physician also noted an April 1975 physical examination by a 
civilian physician, who described the Veteran as "in 
excellent health."  He also noted that the Veteran had one 
abnormal blood pressure reading of 140/100 in August 1998, 
but that his subsequent blood pressure measurements were 
within normal limits until April 2000 when he was diagnosed 
as having uncontrolled high blood pressure.  During physical 
examination, the Veteran's blood pressures were 127/84, 
128/85, and 130/83.  The physician diagnosed the Veteran with 
essential hypertension.  He opined that it was less likely 
than not that the Veteran's essential hypertension had its 
onset while he was serving in the military, or had been 
aggravated by the service-connected PTSD.

Analysis

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2007).  

The issue on appeal is based on the contentions that 
hypertension was caused by the Veteran's service-connected 
diabetes and/or PTSD that developed during active service 
that ended in 1966.  The record includes no competent medical 
opinion establishing a medical relationship between the 
Veteran's post-service hypertension to any established event 
in service or his service-connected diabetes or PTSD.  The 
record includes statements from private physicians in January 
2006 and February 2006 that alleged that the Veteran's 
hypertension was either caused or aggravated by his chronic 
PTSD condition.  Unfortunately, there was no rationale 
included with these opinions; therefore, the Board finds 
these statements are of less persuasive value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).  

However, in a February 2009 examination, a VA physician felt 
that it was less likely than not that the Veteran's essential 
hypertension had been aggravated by the service-connected 
PTSD and there was no evidence in the Veteran's medical 
records to support the Veteran's claim that his hypertension 
was aggravated by his PTSD.  The VA examiner noted in his 
report that he had examined the Veteran's entire claims file 
and he provided a basis for his opinion.  The Board finds the 
VA examiner's opinion probative.  Further, in April 2002, the 
Board notes that the Veteran reported to a VA examiner that 
he was diagnosed with diabetes in late 2001.  He also told 
the examiner that he had been treated for hypertension for 
ten or fifteen years.  It appears that the Veteran's 
hypertension preceded his diagnosis of diabetes.  Thus, 
entitlement to service connection for hypertension on a 
secondary basis is not warranted, as evidence of record 
neither shows a connection between his current hypertension 
disorder and the Veteran's service-connected diabetes or 
PTSD.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that his current 
hypertension disorder is a result of his service-connected 
disabilities.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran is not competent to render a probative 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed disability have no probative value.

The Board has also considered whether service connection for 
hypertension could be established on a direct basis.  
Unfortunately, the service treatment records are negative for 
any signs of hypertension.  The Veteran's March 1963 
enlistment examination showed a blood pressure reading of 
130/76, and his February 1966 separation examination showed a 
reading of 120/80.  Both reports indicated that the Veteran 
had a normal heart and vascular system.  Post-service private 
treatment records first show treatment for hypertension 
beginning in April 2000-many years after the Veteran's 
discharge from active service in March 1966.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Additionally, in February 
2009, a VA examiner found that there was no record of the 
Veteran having hypertension while serving in the military and 
opined that it was less likely than not that the Veteran's 
hypertension had its onset while he was serving in the 
military. 

Additionally, to establish service connection for 
hypertension on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the Veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the Veteran experienced hypertension to a compensable 
level within a year after his discharge from active duty.  
Therefore, service connection for hypertension cannot be 
established on a presumptive basis.

For all the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


